Citation Nr: 0735079	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-33 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for chronic 
hypertension.  

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include an anxiety disorder.  

4.  Entitlement to a compensable disability evaluation for 
the veteran's chronic right ankle sprain residuals.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1967 to July 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which, in pertinent part, denied service connection for 
tinnitus and hypertension.  In December 2004, the veteran 
submitted a notice of disagreement (NOD).  In July 2005, the 
RO denied both service connection for a chronic acquired 
psychiatric disorder to include an anxiety disorder and a 
compensable disability evaluation for the veteran's chronic 
right ankle sprain residuals.  In September 2005, the RO 
issued a statement of the case (SOC) to the veteran and his 
accredited representative which addressed the issues of 
service connection for both chronic tinnitus and chronic 
hypertension.  In September 2005, the veteran submitted a NOD 
with the denial of service connection for a chronic acquired 
psychiatric disorder and a compensable evaluation for his 
right ankle disability and an Appeal to the Board (VA Form 9) 
from the denial of service connection for both chronic 
tinnitus and chronic hypertension.  In May 2006, the RO 
issued a SOC to the veteran and his accredited representative 
which addressed the issues of service connection for a 
chronic acquired psychiatric disorder and a compensable 
evaluation for the veteran's right ankle disability.  In May 
2006, the veteran submitted an Appeal to the Board (VA Form 
9) from the denial of service connection for a chronic 
acquired psychiatric disorder and a compensable evaluation 
for his right ankle disability.  

In August 207, the accredited representative submitted a 
Motion to Advance on the Docket.  In August 2007, the Board 
granted the veteran's motion.  

The issue of the veteran's entitlement to service connection 
for a chronic acquired psychiatric disorder to include an 
anxiety disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  

In September 2005, the veteran submitted a claim of 
entitlement to an increased evaluation for his diabetes 
mellitus.  It appears that the RO has not had an opportunity 
to act upon the claim.  Absent an adjudication, a NOD, a SOC, 
and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2007).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2007).  


FINDINGS OF FACT

1.  Chronic tinnitus has been shown to have originated during 
active service.  

2.  Service connection is currently in effect for diabetes 
mellitus and chronic right ankle sprain residuals.  

3.  Chronic hypertension was not manifested during or for 
many years after active service.  The veteran's chronic 
hypertension has not been objectively shown to have 
originated during active service.  

4.  The veteran's chronic hypertension has not been shown to 
be etiologically related to his service-connected 
disabilities.  

5.  The veteran's chronic right ankle sprain residuals have 
been objectively shown to be manifested by no more than a 
range of motion of the ankle of plantar flexion of 0 to 45 
degrees and dorsiflexion of 0 to 15 degrees and degenerative 
osteoarthritis changes with mortise narrowing.  


CONCLUSIONS OF LAW

1.  Chronic tinnitus was incurred during wartime service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007).  

2.  Chronic hypertension was not incurred in or aggravated by 
wartime service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a), 3.307, 3.309 (2007).  

3.  Chronic hypertension was not proximately due to or the 
result of the veteran's service-connected disabilities.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2007).  

4.  The criteria for a 10 percent evaluation for the 
veteran's chronic right ankle sprain residuals have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5271 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims for service connection for chronic tinnitus 
and chronic hypertension and an increased evaluation for his 
right ankle disorder, the Board observes that the RO issued 
VCAA notices to the veteran in September 2003, October 2003, 
November 2003, April 2004, May 2004, July 2004, March 2005, 
April 2005, and June 2006 which informed him of the evidence 
needed to support a claim of entitlement to service 
connection , a claim of entitlement to an increased 
evaluation, and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple examinations conducted 
for VA compensation purposes.  The examination reports are of 
record.  The veteran requested a hearing before a Veterans 
Law Judge sitting at the RO.  He subsequently withdrew his 
hearing request.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and cardiovascular-renal disease including 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for diabetes mellitus and chronic right 
ankle sprain residuals.  

A.  Tinnitus

The veteran's service medical records do not refer to chronic 
tinnitus or ringing in the ears.  The veteran's service 
personnel records indicate that he served with the Army in 
the Republic of Vietnam.  

VA clinical documentation dated in April 2004 states that the 
veteran presented a history of tinnitus "since military 
service."  He believed that the tinnitus may have been 
caused by his military noise exposure.  The veteran was 
diagnosed with tinnitus. 

In an April 2004 written statement, the accredited 
representative advanced that the veteran served as military 
policeman with the Army in the Republic of Vietnam and 
"slept next to artillery explosions."  

The veteran served in the Republic of Vietnam.  He presented 
a history of inservice noise exposure and chronic tinnitus 
since his military service.  Treating VA medical personnel 
have diagnosed him with chronic tinnitus.  In the absence of 
any evidence to the contrary, the Board finds that service 
connection is warranted for chronic tinnitus.  

B.  Hypertension

The veteran's service medical records make no reference to 
hypertension.  A June 2001 VA treatment record states that 
the veteran exhibited hypertension in good control.  

An August 2003 written statement from Dawn W. Peterson, M.D., 
states that the veteran had "hypertension which is secondary 
to his diabetes."  

At a June 2004 VA examination for compensation purposes, the 
veteran was reported to have a history of elevated blood 
pressure readings since 1998 and an initial 2001 diagnosis of 
hypertension.  The veteran was diagnosed with chronic 
hypertension.  The physician commented that:

In this veteran's case he meets the 
following markers of essential 
[hypertension], obesity, smoking, high 
cholesterol, increased stress (works as a 
police officer and noted to have a 
diagnosis of anxiety disorder) and family 
history of heart disease.  Although 
diabetes is and (sic) indicated cause of 
diabetes (sic), the veteran had the 
majority of his indicators before the 
didcovery (sic) of his diabetes.  He was 
noted to have an elevated diastolic in 
his records as far bac (sic) as 1998.  ...  
IMPRESSION: 1.  [Hypertension] is less 
likely as not (50/50 probability) caused 
by or the reslult (sic) of [diabetes 
mellitus II].  

In the veteran's December 2004 NOD, the accredited 
representative advanced that Dr. Peterson's opinion was of 
greater probative value than the report of the June 2004 VA 
examination for compensation purposes as she had "known this 
veteran for a number of years, and she is a doctor."  

In his September 2005 Appeal to the Board (VA Form 9), the 
veteran asserted that he had not been told that he had 
elevated blood pressure prior to being diagnosed with 
diabetes mellitus.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic hypertension was not shown during active service or 
for many years thereafter.  The first clinical documentation 
of record of chronic hypertension is dated in 2001, some 30 
years after service separation.  

The veteran advances that he incurred chronic hypertension 
secondary to his service-connected diabetes mellitus.  The 
clinical documentation of record is in conflict as to the 
etiology of the veteran's chronic hypertension.  Dr. Peterson 
opined that the veteran's hypertension was secondary to his 
service-connected diabetes mellitus.  She presented no 
evidence or reasoning to support her bare conclusion.  The 
examiner at the June 2004 VA examination for compensation 
purposes specifically determined that the veteran's 
hypertension was essential in nature and not secondary to his 
diabetes mellitus.  In support of his opinion, the VA 
physician conveyed the specific supporting clinical factors.  
While clearly not an example of grammatical perfection, the 
Board finds that the VA physician's opinion with its concise 
reasoning to be of greater probative value than the private 
physician's written statement.  

The veteran's chronic hypertension has not been objectively 
shown to have either originated during wartime service or 
secondary to his service-connected disabilities.  Therefore, 
the Board concludes that service connection is not warranted 
for the claimed disorder.  

III.  Chronic Right Ankle Sprain Residuals

A.  Historical Review

The veteran's service medical records reflect that he was 
treated for multiple right ankle inversion sprains.  The 
report of a September 1970 VA examination for compensation 
purposes states that the veteran was diagnosed with right 
ankle sprain residuals manifested by mildly symptomatic ankle 
inversion instability.  In October 1970, the RO established 
service connection for chronic right ankle sprain residuals 
and assigned a 10 percent evaluation for that disability.  

The report of a July 1975 VA examination for compensation 
purposes states that the veteran was reported to exhibit a 
"negative r[ight] ankle."  In August 1975, the RO reduced 
the evaluation for the veteran's chronic right ankle sprain 
residuals from 10 percent to noncompensable.  



B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  The average 
normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71 (2007).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  

A January 2003 VA treatment record states that the veteran 
complained of chronic right ankle pain and swelling.  A July 
2003 VA treatment record notes that the veteran was seen "at 
least twice a month" for his complaints of right ankle pain 
and intermittent swelling.  The veteran stated that his right 
ankle occasionally impaired his ability to walk on the right 
foot and was relieved by medication and shoe inserts.  

A November 2004 physical evaluation from Joel R. Lane, M.D., 
conveys that the veteran complained of right ankle pain.  On 
examination of the right ankle, the veteran exhibited "good 
motion" of the joint with diffuse tenderness and no gross 
ligamentous laxity.  Contemporaneous X-ray studies of the 
right ankle revealed findings consistent with tibial spurring 
and medial clear space narrowing.  An impression of "early 
arthritic changes right ankle" was advanced.  

At a June 2005 VA examination for compensation purposes, the 
veteran complained of right ankle pain and swelling which was 
exacerbated by prolonged standing and inclement weather.  His 
right ankle symptoms impaired his ability to walk and to work 
in his position as a VA police officer.  On examination of 
the right ankle, the veteran exhibited a range of motion of 
plantar flexion of 0 to 45 degrees and dorsiflexion of 0 to 
15 degrees without pain.  The examiner commented that the 
veteran's right ankle range of motion was "slightly limited 
but symmetrical and I do not think represents an 
abnormality."  The VA physician clarified that the report of 
ordered X-ray studies of the right ankle were not yet 
available.  An assessment of "normal right ankle exam and 
normal objective findings" was advanced.  The report of the 
contemporaneous VA X-ray study of the right ankle revealed 
findings consistent with degenerative osteoarthritic changes 
with narrowing of the mortise.  

The veteran's chronic right ankle sprain residuals have been 
objectively shown at the most recent examination of record to 
be manifested by subjective chronic ankle pain; a range of 
motion of the ankle of plantar flexion of 0 to 45 degrees and 
dorsiflexion of 0 to 15 degrees without pain; and 
degenerative osteoarthritic changes with mortise narrowing.  

While he exhibited slight right ankle limitation of motion on 
the most recent evaluation of record, the veteran's right 
ankle arthritic functional impairment merits assignment of at 
least the minimum compensable evaluation for ankle limitation 
of motion.  38 C.F.R. § 4.59 (2007).  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  In the absence of marked 
actual or functional right ankle limitation of motion, the 
Board finds that a 10 percent evaluation under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 and no more 
is warranted for the veteran's chronic right ankle sprain 
residuals.  


ORDER

Service connection for chronic tinnitus is granted.  

Service connection for chronic hypertension is denied.  

A 10 percent evaluation for the veteran's chronic right ankle 
sprain residuals is granted subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The veteran advances that service connection is warranted for 
a chronic acquired 
psychiatric disorder.  In reviewing the clinical 
documentation of record, the Board notes that the clinical 
documentation is in conflict as to whether the veteran has a 
chronic acquired psychiatric disorder.  VA clinical 
documentation dated in June 2004 states that the veteran was 
prescribed with medication "to help with anxiety that is 
related to blood sugar variations."  A diagnosis of an 
"anxiety disorder due to medical condition" was advanced.  
The report of the June 2005 VA examination for compensation 
purposes states that the veteran experienced "mild anxiety 
symptoms, sub-threshold for a diagnosis of an anxiety 
disorder, some of which may be attributable in part to fears 
regarding his long-term general health prognosis, but all of 
which are in full or near-full remission with psychotropic 
medication therapy."  No chronic acquired psychiatric 
disorder was diagnosed.  An April 2006 treatment record from 
Dr. Peterson indicates that the veteran had a "history of 
PTSD complicated by anxiety."  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
psychiatric examination for compensation purposes would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Request that the veteran provide 
information as to all post-service 
treatment of his claimed chronic acquired 
psychiatric disorder including the names 
and addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record. for 
incorporation into the claims files.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic acquired 
psychiatric disorder, if any.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder had 
its onset during active service; 
otherwise originated during or is 
causally related to active service; 
and/or is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
disabilities.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include an anxiety disorder with express 
consideration of the provisions of 38 
C.F.R. § 3.310 (2007) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


